                                                                         4120 Main at North Hills Street
                                                                                             Suite 230
                                                                                   Raleigh, NC 27609
                                                                               Phone: 984-219-3460
                                                                                   Fax: 984-538-0416
                                                                              LBorchers@sagepat.com
                                                                                    www.sagepat.com



September 11, 2020



Hon. Judge Barbara Moses, U.S.M.J.
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312



            Re:   IGT v. High 5 Games, LLC; Civil Action Nos.
                  1:17-cv-05752 (“IGT I”) and 1:19-cv-05752 (“IGT II”)

Dear Judge Moses,

       The parties submit this Joint Status Report pursuant to the Court’s August 28, 2020 Initial
Case Management Order (ECF No. 186). The parties have met and conferred regarding IGT’s
proposed Rule 12(c) motions. High 5 Games (“H5G”) has agreed to withdraw its Counterclaims
Nos. 2, 3, and 5. However the parties were not able to resolve their dispute regarding H5G’s
Counterclaim No. 1 for Breach of Contract. The parties’ positions are set forth below:

IGT’s Position

        IGT believes that H5G's Counterclaim No. 1 for Breach of Contract IGT II should be
dismissed with prejudice because it is duplicative of its pending Counterclaim No. 1 for Breach
of Contract in IGT I. See Clement v. Farmington Cas. Co., No. 13-cv-1026 (NSR), at *14
(S.D.N.Y. Nov. 10, 2015) (dismissing duplicative claims under Rule 12(c)). There are no new
facts in H5G's duplicative counterclaim that would give rise to a new, independent cause of
action.

        H5G's pending Counterclaim 1 in IGT I alleges that IGT unreasonably withheld its
approval of H5G's submissions under Section 9(f) of the parties' Settlement Agreement for
certain trademark uses by H5G. The submissions at issue in IGT I were all received by IGT
between March 22, 2018, and April 18, 2018, more than two years ago. Since then, IGT has not
received any request for approval from H5G under Section 9(f) for any use of any trademark.

        When H5G submits a "representative sample or mock up of the expected usage," IGT's
obligation under Section 9(f) is that approval is "not to be unreasonably withheld." H5G has not




5592120-1
submitted any new representative samples or mock ups of the expected usage to which this new
counterclaim would apply. In the absence of a new submission by H5G under Section 9(f), there
cannot be any factual basis for a new counterclaim; IGT cannot grant or withhold approval of a
non-existent request.

        During the parties' meet and confer, in response to IGT's position, H5G stated that it is
relying on paragraph 105 of its Answer and Counterclaim (IGT II, Dkt. No. 45), which states, in
full:
               IGT’s repeated demand to cease and desist the use of various
               trademarks and copyrighted works that are properly used by H5G
               pursuant to the Settlement Agreement is a material breach of the
               agreed-to Settlement Agreement.

        This allegation is entirely insufficient to sustain H5G's counterclaim. This paragraph
does not refer to any obligation imposed on IGT under the Settlement Agreement, let alone any
allegation that IGT has breached such obligation. More to the point, however, it does not contain
any new facts that could sustain a new, independent cause of action. H5G's counterclaim in IGT
II is entirely duplicative of its counterclaim in IGT I, and IGT requests leave to file a motion
under Rules 12(c) and/or 56 on H5G's Counterclaim 1 in IGT II.

H5G’s Position

        IGT’s argument appears to be that H5G’s Breach of Contract counterclaim in IGT II is
duplicative of its Breach of Contract counterclaim in IGT I. Importantly, IGT does not argue that
the counterclaim in this separately filed action lacks merit – but simply that it is duplicative. Not
only is the case on which IGT relies misplaced and irrelevant, but IGT chose to file this second,
separate action, with specific allegations as to certain alleged trademark infringement, yet now
wants to maintain this second action, while objecting to H5G asserting the relevant, necessary
counterclaim of Breach of Contract.

       The basis for IGT’s position speaks only to part of the basis for the requisite
counterclaim. IGT posits: “H5G has not submitted any new representative samples or mock ups
of the expected usage to which this new counterclaim would apply. In the absence of a new
submission by H5G under Section 9(f), there cannot be any factual basis for a new counterclaim;
IGT cannot grant or withhold approval of a non-existent request.”

       However, as previously alleged by H5G in H5G’s Answer in IGT II (Docket 1:19-cv-
5727, Doc. No. 45) and as set forth in H5G’s Memorandum of Law in Opposition to IGT’s
Motion to Dismiss H5G’s Counterclaims in IGT I (Docket 1:17-cv-9792, Doc. No. 163), H5G
was not required to submit representative samples of its expected usage of the trademarks at
issue pursuant to Section 9(f) of the Settlement Agreement because these trademarks were
already being used in commerce by H5G in an identical, or near identical manner, prior to the
execution of the Settlement Agreement.



4822-8790-2341, v. 1
5592120-1
        Importantly, what forms a basis of this necessary counterclaim in IGT’s second filed
action, IGT II, is IGT’s demand to cease and desist the use of various trademarks and
copyrighted works that are properly used by H5G pursuant to the Settlement Agreement. In
doing so, IGT has materially breached the Settlement Agreement. Moreover, and as set forth in
its Answer in IGT II, this breach extends to the mere filing of IGT’s Complaint in IGT II and its
prior Motion for a Preliminary Injunction in IGT II, both which constitute a breach of the parties’
Settlement Agreement that are distinct from IGT’s breaches of the Settlement Agreement alleged
by H5G in IGT I. See, H5G Answer in IGT II, Doc. No. 45, Paragraph 111 (“Therefore, by filing
the instant Complaint, as well as the Motion for a Preliminary Injunction in the instant 2019
Action … IGT is impeding and preventing H5G’s enjoyment of the licenses and benefits
negotiated within the Settlement Agreement.”). Therefore, H5G has indeed pled additional facts
in support of its Breach of Contract counterclaim in IGT II that are distinct from its Breach of
Contract counterclaim in IGT I.

        Moreover, as noted above, IGT’s reliance on Clement v. Farmington Cas. Co., is not
applicable. In the Clement case, the defendant moved for judgment on the pleadings of the
plaintiffs’ amended complaint, which motion was granted by the Court because the plaintiffs’
claims for equitable estoppel, bad faith, and fraud were duplicative of the plaintiffs’ breach of
contract claim (which was also barred by the statute of limitations). See generally, Clement v.
Farmington Cas. Co., 2015 U.S. Dist. LEXIS 152221 (S.D.N.Y. Nov. 10, 2015). Conversely,
here, H5G’s Breach of Contract counterclaim in IGT II is separate and distinguishable from
H5G’s Breach of Contract counterclaim in IGT I because the counterclaims are asserted in two
separate Answers to two separate Complaints and plead, in part, different bases for the
counterclaim based on the different allegations of infringement.

        Notwithstanding the foregoing, IGT’s argument that H5G’s Breach of Contract
counterclaim in IGT I and IGT II is duplicative is self-contradicting. In its newer action, IGT II,
IGT alleges infringement on two trademarks (Da Vinci Diamonds and Tumbling Reels), as well
as infringement on the copyrighted artwork contained in the Da Vinci Diamonds game. In IGT I,
IGT alleges infringement on over 100 trademarks (including Da Vinci Diamonds and Tumbling
Reels), as well as infringement on the copyrighted artwork contained in many of IGT’s games
(including Da Vinci Diamonds). It is nonsensical that IGT wants to allege the same trademark
and copyrighted artwork infringement in IGT II, yet objects to the responsive counterclaim in
this separately filed action, which Judge Carter, U.S.D.J. already ruled was permissible based on
the allegations.

        Judge Carter already decided that H5G had pled facts that, if accepted as true, are
sufficient to prove each element of H5G’s Breach of Contract counterclaim as to the 100+
trademarks at issue in IGT I (which includes claims for infringement on the same trademarks and
copyrighted artwork at issue in IGT II). Thus, as long as IGT maintains its claims as set forth in
IGT II, H5G’s Breach of Contract counterclaim is appropriate and IGT’s proposed Fed.R.Civ.P
12(c) motion is futile and should not be permitted.



4822-8790-2341, v. 1
5592120-1
         Your Honor’s attention to this matter is greatly appreciated.

                                                      Sincerely,

                                                      Lynne A. Borchers (for Plaintiff IGT)
                                                      /s/ Lynne A Borchers


                                                      Margot N. Wilensky (for Defendant H5G)
                                                      /s/ Margot N. Wilensky

cc: Counsel of Record




4822-8790-2341, v. 1
5592120-1
